***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. DEYKEVIOUS RUSSAW
                (AC 43084)
                    Alvord, Prescott and DiPentima, Js.

                                  Syllabus

Convicted of the crimes of manslaughter in the second degree and evading
    responsibility in connection with an incident in which he struck two
    pedestrians while operating a stolen vehicle and then fleeing the scene,
    the defendant appealed to this court. One of the pedestrians died as a
    result of her injuries. The day after the incident, the police brought the
    defendant to the Hartford Police Department, placed him in an interview
    room, and advised him of his rights under Miranda v. Arizona (384
    U.S. 436). The defendant signed a form waiving these rights. The police
    then questioned the defendant about an unrelated shooting until he
    requested a lawyer. The police ceased their questioning and processed
    the defendant, informing him that he was being booked for murder.
    After hearing this, the defendant told the police that he was willing to
    continue speaking to them without the presence of an attorney. The
    police again advised the defendant of his Miranda rights and he signed
    another form waiving the same. The police then resumed questioning
    the defendant regarding the shooting, before switching topics to discuss
    the motor vehicle incident. The police did not readvise the defendant
    of his Miranda rights prior to discussing the motor vehicle incident.
    During the interrogation, the defendant admitted that he was the opera-
    tor of the vehicle that struck the two pedestrians and he signed a written
    statement to that effect. Prior to trial, the defendant filed a motion to
    suppress his statements made during the interrogation, which the trial
    court denied. On appeal, the defendant claims that the trial court erred
    in denying the motion to suppress because his statements were obtained
    in violation of his constitutional rights under Miranda. Held:
1. The trial court did not err in denying the defendant’s motion to suppress
    his statements:
    a. The defendant’s claim that the police were required to administer a
    new set of Miranda warnings prior to questioning him about the motor
    vehicle incident was unavailing because the entirety of the questioning
    comprised one continuous interview and Miranda rights are not offense
    specific: the defendant was advised of and waived his Miranda rights
    twice, prior to any questioning relating to the motor vehicle incident and
    prior to making any inculpatory statements; moreover, the questioning
    regarding the shooting and the questioning regarding the motor vehicle
    incident were separated by a period of only approximately fifteen
    minutes and the police told the defendant at the outset of the interview
    that they wanted to discuss multiple matters with him; furthermore,
    Miranda warnings are broad and explicit and, as such, the police were
    not required to readminister the warnings prior to asking the defendant
    questions about a new incident during the same interview.
    b. The defendant’s claim that the waiver of his Miranda rights was
    involuntary is unavailing: the defendant was advised of his rights two
    separate times during the interview and his waivers of those rights were
    not the result of any pressure applied by the police, as they were made
    prior to the making of any inculpatory statements; moreover, the defen-
    dant was aware that the motor vehicle incident was a possible subject
    of the interrogation and he expressed a willingness to speak with the
    police regarding the matter.
2. Even if the trial court had erred in denying the defendant’s motion to
    suppress and in admitting his statements into evidence, the defendant
    could not have prevailed on his claim because the error would have
    been harmless: the state produced ample evidence, independent of his
    statements, from which the jury reasonably could have concluded that
    the defendant was guilty beyond a reasonable doubt, including a video
    of the incident and the testimony of a coparticipant.
      Argued November 10, 2020—officially released March 9, 2021

                            Procedural History
   Substitute information charging the defendant with
the crimes of larceny in the second degree, manslaugh-
ter in the second degree and two counts of evading
responsibility, brought to the Superior Court in the judi-
cial district of Hartford and tried to the jury before
Solomon, J.; verdict and judgment of guilty of man-
slaughter in the second degree and one count of evading
responsibility, from which the defendant appealed to
this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was Christopher Y. Duby, assigned counsel,
for the appellant (defendant).
  Kathryn W. Bare, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, executive
assistant state’s attorney, and David L. Zagaja, senior
assistant state’s attorney, for the appellee (state).
                         Opinion

   DiPENTIMA, J. The defendant, Deykevious Russaw,
appeals from the judgment of conviction, rendered after
a jury trial, of one count of manslaughter in the second
degree in violation of General Statutes § 53a-56 (a) (1)
and one count of evading responsibility in violation of
General Statutes § 14-224 (b) (1). The defendant claims
on appeal that the trial court erred by denying his
motion to suppress his statements made to the police,
which he alleges were obtained in violation of his consti-
tutional rights under Miranda v. Arizona, 384 U.S. 436,
478–79, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). We affirm
the judgment of the trial court.
   The following facts, which the jury reasonably could
have found, and procedural history are relevant to our
discussion. On July 18, 2017, Rosella Shuler and Sha-
voka Ceasar were standing near the corner of Ashley
Street and Sigourney Street in Hartford. While operating
a stolen Toyota Highlander, the defendant struck Shuler
and Ceasar. When the vehicle came to a rest after crash-
ing into a fence, the defendant and five other individuals
exited the vehicle and fled the scene. Shuler and Ceasar
were transported to Saint Francis Hospital and Medical
Center, where Shuler later succumbed to complications
from her injuries.
   On July 19, 2017, the defendant was brought to the
Hartford Police Department and questioned about the
motor vehicle incident and an unrelated, fatal shooting.
The police questioned the defendant about the shooting
first and then discussed the motor vehicle incident.
Although the defendant initially denied being the opera-
tor of the vehicle that struck Shuler and Ceasar, he
eventually admitted that he was the driver and signed
a written statement to that effect. The interrogation
ended at approximately 1 a.m. on July 20, 2017.
   The defendant was charged by way of a substitute
long form information with one count of larceny in the
second degree in violation of General Statutes § 53a-
123 (a) (1), one count of manslaughter in the second
degree in violation of § 53a-56 (a) (1), one count of
evading responsibility in violation of § 14-224 (b) (1),
and one count of evading responsibility in violation of
§ 14-224 (b) (2). The defendant pleaded not guilty and
elected to be tried by a jury. On January 24, 2019, the
defendant moved to suppress the statements he made
to the police during the July 19 and 20, 2017 interview
about the motor vehicle incident.
   The trial court held a hearing on the motion on Febru-
ary 4, 2019. At the hearing, Detective Anthony Rykowski
of the Hartford Police Department, the lead investigator
of the shooting incident, testified regarding the
sequence of events surrounding the defendant’s inter-
view, and the state introduced into evidence several
exhibits, including a video recording of the entire inter-
rogation and signed Miranda waiver and parental con-
sent forms. The court denied the motion to suppress
in an oral ruling on February 13, 2019. Trial began on
February 14, 2019. The state entered into evidence and
read to the jury the defendant’s written statement pro-
vided to the police, in which he confessed to driving
the vehicle that struck Shuler and Ceasar. On February
20, 2019, the jury found the defendant guilty of man-
slaughter in the second degree and of evading responsi-
bility. The jury found the defendant not guilty of the
remaining two charges. On April 24, 2019, the court
sentenced the defendant to a total effective sentence
of sixteen years of incarceration. This appeal followed.
   On appeal, the defendant contends that the trial court
erred in denying his motion to suppress his July 19
and 20, 2017 statements to the police. Specifically, the
defendant argues that his statements regarding the
motor vehicle incident were obtained in violation of his
Miranda rights.1 In the defendant’s view, the interroga-
tion regarding the motor vehicle incident was a new and
separate interview from the one regarding the unrelated
shooting, such that the police were required to give
him a new Miranda advisement before questioning him
about the motor vehicle incident. In response, the state
argues that the police were not required to administer
a new set of Miranda warnings after obtaining the
defendant’s statement about the shooting and prior to
‘‘switch[ing] gears’’ and interrogating him about the
motor vehicle incident. The state further argues that,
even if the court erred in admitting the defendant’s
statements, such admission was harmless. We agree
with the state that new Miranda warnings were not
required before questioning the defendant about the
motor vehicle incident.
  In its oral ruling denying the motion to suppress, the
court found the following facts, which the defendant
does not challenge in this appeal. On July 19, 2017, the
defendant and his father were brought to the Hartford
Police Department and were placed in an interview
room.2 At approximately 3 p.m., the defendant was
advised of his Miranda rights, and he signed a form
waiving his rights. The defendant’s father was present
while the defendant was being advised of his rights,
and he signed a parental consent form, which allowed
the police to speak with the defendant.3
   Detective Rykowski then proceeded to interview the
defendant with Detective Jeffrey Pethigal. The defen-
dant indicated a willingness to speak with the detec-
tives, and Detective Rykowski informed him that he
would be under arrest for murder.4 The defendant first
was questioned about the shooting until 4:28 p.m. At
that time, the defendant requested the presence of an
attorney. The detectives ceased questioning the defen-
dant. At 5:05 p.m., a detective entered the interview
room where the defendant was being held to process
him. When the defendant was informed that he was
being booked for murder, he became upset and
expressed a desire to continue speaking with the detec-
tives. After the defendant was processed, he was
brought back into the interview room, and he told
Detective Rykowski that he was willing to speak with
him without an attorney. Detective Rykowski read the
defendant his Miranda rights again, and the defendant
and his father reviewed and signed another set of rights
waiver forms.
   The police continued questioning the defendant fol-
lowing his second waiver of his Miranda rights. The
bulk of the conversation centered on the shooting. The
defendant eventually provided a written statement
regarding the shooting, which he completed at 11:20
p.m. At 11:37 p.m., Detective Rykowski and Detective
Candace Hendrix entered the interview room where
the defendant was being held and indicated to the defen-
dant that they were going to ‘‘totally switch gears here’’
and speak with him about ‘‘something else.’’ The detec-
tives asked the defendant where he had been and what
he had done the previous day, and the defendant
responded that he had seen a car accident. The detec-
tives informed the defendant that the car accident was
the matter that they wanted to discuss, and they began
questioning him about the incident. Prior to questioning
the defendant regarding the motor vehicle incident,
Detective Rykowski did not readvise the defendant of
his Miranda rights. Although the defendant initially
denied any culpability, he later changed his statement
and admitted to being the operator of the vehicle. He
then provided a signed, written statement concerning
his involvement in the motor vehicle incident. The inter-
rogation relating to the incident concluded at approxi-
mately 1 a.m. on July 20, 2017.
   On February 13, 2019, the court issued an oral ruling
on the motion to suppress. In its oral ruling, the court
noted that it had derived its findings of fact largely from
the video of the interrogation. After the court made its
findings of fact, it concluded that the state had met its
burden of proving that the defendant had knowingly,
intelligently, and voluntarily waived his Miranda rights.
It then turned to the issue on appeal, namely, whether
the police were required to again advise the defendant
of his Miranda rights prior to questioning him about
the motor vehicle incident. Citing Colorado v. Spring,
479 U.S. 564, 107 S. Ct. 851, 93 L. Ed. 2d 954 (1987),
and State v. Hermann, 38 Conn. App. 56, 658 A.2d 148,
cert. denied, 235 Conn. 903, 665 A.2d 904 (1995), the
court concluded that Detective Rykowski was not
required to advise the defendant of his Miranda rights
before questioning him about the motor vehicle incident
because a defendant’s awareness of all possible topics
of questioning in advance of an interrogation is not
relevant to whether the defendant knowingly, intelli-
gently, and voluntarily waived his rights. Accordingly,
the court denied the defendant’s motion to suppress.
   ‘‘Under our well established standard of review in
connection with a motion to suppress, we will not dis-
turb a trial court’s finding of fact unless it is clearly
erroneous in view of the evidence and pleadings in the
whole record . . . . [When] the legal conclusions of
the court are challenged, [our review is plenary, and] we
must determine whether they are legally and logically
correct and whether they find support in the facts set
out in the court’s memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Clark, 191
Conn. App. 191, 195, 213 A.3d 1166 (2019).
   ‘‘[T]he [f]ifth [a]mendment privilege [against self-
incrimination] is available outside of criminal court pro-
ceedings and serves to protect persons in all settings
in which their freedom of action is curtailed in any
significant way from being compelled to incriminate
themselves. We have concluded that without proper
safeguards the process of in-custody interrogation of
persons suspected or accused of crime contains inher-
ently compelling pressures which work to undermine
the individual’s will to resist and to compel him to speak
where he would not otherwise do so freely.’’ (Internal
quotation marks omitted.) State v. Spence, 165 Conn.
App. 110, 116, 138 A.3d 1048 (quoting Miranda v. Ari-
zona, supra, 384 U.S. 467), cert. denied, 321 Conn. 927,
138 A.3d 287 (2016). Accordingly, ‘‘[i]t is well estab-
lished that the prosecution may not use statements,
whether exculpatory or inculpatory, stemming from
custodial interrogation of the defendant unless it dem-
onstrates the use of procedural safeguards effective to
secure the privilege against self-incrimination.’’ (Inter-
nal quotation marks omitted.) State v. Sumler, 199
Conn. App. 187, 206, 235 A.3d 576 (2020).
   In the present case, it is undisputed that the police
read the defendant his Miranda rights and that he
signed a Miranda rights waiver form twice. Moreover,
during oral argument before this court, the defendant’s
counsel stated that he was not challenging the legality
of these Miranda warnings or the legality of the portion
of the interview concerning the shooting. What the
defendant does claim is that his Miranda rights were
violated because the portion of the interview concern-
ing the motor vehicle incident was a separate interview
and that, as such, the police were required to administer
a new set of Miranda warnings prior to questioning him
about the incident and failed to do so. In the defendant’s
view, his constitutional rights were violated because
Miranda rights are offense specific. We disagree.
   The interview concerning the motor vehicle incident
was not a separate interview. The United States
Supreme Court has held that two periods of questioning
with only a short period of time between sessions may
be viewed as one continuous interview. See Missouri
v. Seibert, 542 U.S. 600, 616–17, 124 S. Ct. 2601, 159 L.
Ed. 2d 643 (2004) (two phases of questioning spaced
fifteen to twenty minutes apart reasonably could be
regarded as part of continuum); Miranda v. Arizona,
supra, 384 U.S. 494–96 (defendant Carl Calvin Westover
underwent continuous period of questioning when Fed-
eral Bureau of Investigation (FBI) commenced ques-
tioning shortly after local police had questioned defen-
dant about separate matter).5 Here, the defendant
completed his statement regarding the shooting at 11:20
p.m., and the police resumed questioning him approxi-
mately fifteen minutes later. The short time between
sessions was within the time that the United States
Supreme Court has held as comprising one continuous
interview. See Missouri v. Seibert, supra, 616–17;
Miranda v. Arizona, supra, 494–96.
   Moreover, at the outset of the interview, the detec-
tives had informed the defendant that they had a ‘‘lot
to talk about’’ and that the shooting was only one of
the subjects they wanted to discuss with him. The defen-
dant was thus on notice that several topics might come
up during the interview. The defendant himself even
suspected that the detectives would question him about
the motor vehicle incident. While he was alone with
his father in the interview room, the defendant, on two
occasions, surmised to his father that he might have
been brought in because of the motor vehicle incident.
Specifically, the defendant told his father that the police
were probably going to ask him about the car accident
and that he thought the interview ‘‘was something about
that car.’’ In light of these considerations and the hold-
ings of Seibert and Miranda, we conclude that the ques-
tioning regarding the motor vehicle incident comprised
one continuous interview with the questioning regard-
ing the shooting.
   Having determined that the police questioned the
defendant about the shooting and the motor vehicle
incident during one continuous interview, we turn to
the issue of whether the police were required to admin-
ister a new set of Miranda warnings prior to questioning
the defendant about the motor vehicle incident because
it was a separate offense from the shooting. In Colorado
v. Spring, supra, 479 U.S. 577, the United States
Supreme Court held that ‘‘Miranda specifically required
that the police inform a criminal suspect that he has
the right to remain silent and that anything he says
may be used against him. There is no qualification of
this broad and explicit warning. The warning, as formu-
lated in Miranda, conveys to a suspect the nature of
his constitutional privilege and the consequences of
abandoning it. Accordingly, we hold that a suspect’s
awareness of all the possible subjects of questioning in
advance of interrogation is not relevant to determining
whether the suspect voluntarily, knowingly, and intelli-
gently waived his [f]ifth [a]mendment privilege.’’
(Emphasis in original.)
   This court reached a similar conclusion in State v.
Hermann, supra, 38 Conn. App. 66. In Hermann, the
defendant moved to suppress his tape-recorded state-
ment. Id., 65–66. He claimed that his waiver of Miranda
rights was not knowing and voluntary because he had
not been informed that he would be questioned about
a sexual assault and believed that he was being ques-
tioned only about an argument he had had with the
victim’s mother. Id. We rejected his claim, citing Spring,
on the ground that ‘‘there is no requirement that the
police inform an arrested person of the specific charges
against him or her after they give the arrestee Miranda
warnings.’’ Id., 66.
  Pursuant to Spring and Hermann, we conclude that
the police were not required to readminister Miranda
warnings to the defendant prior to questioning him
about the motor vehicle incident. As articulated in
Spring, a Miranda warning is broad and explicit, in
that it advises a criminal suspect that anything he says
may be used against him. Colorado v. Spring, supra,
479 U.S. 577. Spring and Hermann also expressly hold
that the police are not required to inform a suspect
about all possible subjects of interrogation or of the
specific charges against him. Colorado v. Spring, supra,
577; State v. Hermann, supra, 38 Conn. App. 66. Spring
and Hermann, therefore, implicitly recognize that the
police do not need to readvise a suspect of his or her
Miranda rights prior to asking questions on a different
topic during a single interrogation in order for a sus-
pect’s waiver of rights to be voluntary, knowing, and
intelligent.
  In the present case, the defendant received Miranda
warnings twice. He thus was notified of the nature of
his constitutional privilege and chose to waive his rights
twice despite expressly being told of the potential con-
sequences. See Colorado v. Spring, supra, 479 U.S. 577.
Moreover, although Spring and Hermann do not
require the police to inform a suspect about the possible
subjects of interrogation or of the specific charges
against him, the record indicates that, here, the defen-
dant was aware that his involvement in the motor vehi-
cle incident was a possible subject of interrogation. The
police had informed the defendant that there were a
few subjects that they wanted to discuss with him,6 and
the defendant himself even suggested to his father that
he might have been brought in because of the motor
vehicle incident. When the defendant told Detectives
Rykowski and Hendrix that he had witnessed a motor
vehicle accident, the detectives immediately informed
the defendant that this was the incident that they
wanted to discuss with him. It was thus readily apparent
to the defendant that the motor vehicle incident was a
possible subject of interrogation throughout the inter-
view. Pursuant to Spring and Hermann, we therefore
conclude that the police were not required to readvise
the defendant of his Miranda rights prior to questioning
him about the motor vehicle incident. Colorado v.
Spring, supra, 577; State v. Hermann, supra, 38 Conn.
App. 66.
   In the defendant’s attempt to circumvent the holdings
of Spring and Hermann, he cites authority that is mark-
edly distinguishable from this case. The defendant first
claims that Miranda v. Arizona, supra, 384 U.S. 494–97,
stands for the proposition that he should have been
advised of his rights again before being interrogated
about the motor vehicle incident. We disagree.
   In Miranda, the FBI began interrogating the defen-
dant Westover about his involvement in two robberies
shortly after the local police had questioned him about
an unrelated matter. Id., 494–95. Although the FBI
agents advised Westover of his constitutional rights at
the outset of their interview, there was no evidence
that the local police had advised Westover of his rights
or procured a waiver of those rights at any point during
their interrogation. Id., 495–96. Westover confessed to
the FBI and was convicted of the robberies that were
the subject of that interrogation. Id., 495. The United
States Supreme Court reversed the conviction, conclud-
ing that, ‘‘[a]lthough the two law enforcement authori-
ties [were] legally distinct and the crimes for which
they interrogated [Westover] were different, the impact
on him was that of a continuous period of questioning.’’
Id., 496. Although the FBI agents gave Westover warn-
ings at the beginning of their interview, the United
States Supreme Court concluded that, from Westover’s
point of view, these warnings came at the end of the
interrogation process. Id. Accordingly, the Supreme
Court concluded that the FBI was the beneficiary of
the pressure applied by the local police and that, ‘‘[i]n
these circumstances, the giving of warnings alone was
not sufficient to protect the privilege.’’ Id., 497.
  The concerns that the United States Supreme Court
had about Westover’s interrogation in Miranda are not
present here. In the present case, the defendant was
advised of his Miranda rights prior to any questioning
at the outset of one continuous interview rather than
toward the end of an interview as in Miranda. Because
the defendant received his Miranda warnings before
any questioning began and prior to making any inculpa-
tory statements, unlike in Miranda, he was able to make
a voluntary and intelligent waiver of his rights that was
not the result of any pressure applied by the police.
  Next, the defendant claims that Michigan v. Mosley,
423 U.S. 96, 96 S. Ct. 321, 46 L. Ed. 2d 313 (1975),
supports his proposition that he was constitutionally
entitled to receive additional Miranda warnings. In
Mosley, the defendant was arrested in connection with
multiple robberies. Id., 97. He was brought to the police
department for questioning, where he was advised of his
Miranda rights and signed a certificate acknowledging
those rights. Id. Shortly after the interview commenced,
the defendant indicated that he did not want to answer
any questions about the robberies. Id. More than two
hours later, a different officer from a different bureau of
the police department brought the defendant to another
interview location to question him about a homicide.
Id., 97–98, 104. The second officer advised the defendant
of his rights once again and did not ask him any ques-
tions about the robberies. Id., 98. During the second
interview, the defendant made a statement implicating
himself in the homicide, and he was eventually con-
victed of murder. Id., 98–99. The United States Supreme
Court upheld the admissibility of the statement the
defendant made regarding the homicide because his
right to cut off questioning concerning the robberies
was scrupulously honored and the defendant was given
another set of full and complete Miranda warnings at
the outset of the second interrogation. Id., 104–106.
   Mosley is distinguishable from and inapplicable to
the present case. In Mosley, the defendant had been
subjected to two interviews separated by time and loca-
tion. As previously observed in this opinion, the defen-
dant here underwent one continuous interview during
which he received and waived his Miranda rights twice.
The defendant’s reliance on Mosley is thus misplaced.7
  For the foregoing reasons, we conclude that the
defendant was not entitled to receive additional
Miranda warnings prior to being questioned about the
motor vehicle incident. Accordingly, the trial court did
not err in denying the defendant’s motion to suppress.
 The defendant argues in the alternative that his
waiver was involuntary as to the motor vehicle incident.
We disagree.
   ‘‘[T]he use of an involuntary confession in a criminal
trial is a violation of due process. . . . The state has the
burden of proving the voluntariness of the confession
by a fair preponderance of the evidence. . . . [T]he
test of voluntariness is whether an examination of all
the circumstances discloses that the conduct of law
enforcement officials was such as to overbear [the
defendant’s] will to resist and bring about confessions
not freely self-determined . . . .’’ (Internal quotation
marks omitted.) State v. Donald, 325 Conn. 346, 358,
157 A.3d 1134 (2017). ‘‘Furthermore, the scope of review
is plenary on the ultimate question of voluntariness, but
the trial court’s findings regarding the circumstances
surrounding the defendant’s questioning and confession
are findings of fact that will not be overturned unless
they are clearly erroneous.’’ (Internal quotation marks
omitted.) State v. Martinez, 171 Conn. App. 702, 757,
158 A.3d 373, cert. denied, 325 Conn. 925, 160 A.3d
1067 (2017).
  The defendant claims that his waiver was involuntary
because he received no new warnings and signed no
new waivers, the police benefitted from the pressure
from the hours long interrogation regarding the shoot-
ing, he had no indication that the police wanted to
speak with him about the motor vehicle incident until
approximately 11:30 p.m., and he did not express a
willingness to speak about the incident. None of these
claims is persuasive. First, we have already determined
that the police were not required to administer a new set
of Miranda warnings prior to questioning the defendant
about the incident because those questions were part of
a single, continuous interview for which he had already
received two separate warnings. Because he was
advised of his rights prior to making any inculpatory
statements, the defendant was able to make a voluntary
and intelligent waiver of his rights that was not the
result of any pressure applied by the police. See
Miranda v. Arizona, supra, 384 U.S. 494–97. Second,
contrary to the defendant’s contention, he was aware
that the motor vehicle incident was a possible subject
of interrogation prior to 11:30 p.m. During the interroga-
tion, the police indicated that they wanted to discuss
a few subjects with him and, while he and his father
were alone in the interview room, the defendant told
his father on two occasions prior to 11:30 p.m. that he
might have been brought in because of the incident.
Finally, the defendant expressed a willingness to speak
with the police about the incident. The defendant, in
fact, mentioned that he had witnessed a car accident
without any prompting when Detectives Rykowski and
Hendrix reentered the room and told him that they
wanted to switch gears. When he mentioned the motor
vehicle incident, the detectives immediately told him
that this was the matter that they wanted to discuss
with him. After they began interrogating the defendant
about the motor vehicle incident, he did not, at any
point, indicate that he did not want to speak any further
about it. Accordingly, the totality of the circumstances
surrounding the defendant’s interview and statement
demonstrates that he made a knowing, voluntary, and
intelligent waiver of his Miranda rights.
   Even if we were to assume that the court erred in
denying the defendant’s motion to suppress and admit-
ting his July 19 and 20, 2017 statements into evidence,
their admission was harmless. ‘‘If statements taken in
violation of Miranda are admitted into evidence during
a trial, their admission must be reviewed in light of
the harmless error doctrine.’’ (Internal quotation marks
omitted.) State v. Mangual, 311 Conn. 182, 214, 85 A.3d
627 (2014). ‘‘The improper admission of a confession is
harmless error where it can be said beyond a reasonable
doubt that the confession did not contribute to the
conviction. . . . [Our Supreme Court] has held in a
number of cases that when there is independent over-
whelming evidence of guilt, a constitutional error would
be rendered harmless beyond a reasonable doubt.’’
(Internal quotation marks omitted.) State v. Richard-
son, 66 Conn. App. 724, 735, 785 A.2d 1209 (2001). ‘‘When
an [evidentiary] impropriety is of constitutional propor-
tions, the state bears the burden of proving that the
error was harmless beyond a reasonable doubt. . . .
[W]e must examine the impact of the evidence on the
trier of fact and the result of the trial. . . . If the evi-
dence may have had a tendency to influence the judg-
ment of the jury, it cannot be considered harmless. . . .
That determination must be made in light of the entire
record [including the strength of the state’s case without
the evidence admitted in error].’’ (Internal quotation
marks omitted.) State v. Mangual, supra, 214–15.
   Here, the state produced ample evidence indepen-
dent of the defendant’s statements from which the jury
reasonably could have concluded that the defendant
was guilty beyond a reasonable doubt. The entire motor
vehicle incident was captured on video recordings,
which were shown to the jury during trial. The videos,
in addition to showing footage of the incident itself,
also contained footage of the individuals in the vehicle
fleeing the scene. Moreover, Teddy Simpson, a copartic-
ipant, testified during trial that the defendant was driv-
ing the vehicle when the incident occurred. Although
the defendant argues that Simpson’s testimony was
compromised because he received a reduced sentence
for a separate matter in return for his testimony, these
facts were presented to the jury, and it would be well
within the jury’s province to find Simpson’s testimony
credible despite his cooperation agreement with the
state. See State v. Michael T., 194 Conn. App. 598, 621,
222 A.3d 105 (2019) (‘‘[i]t is the [jury’s] exclusive prov-
ince to weigh the conflicting evidence and to determine
the credibility of witnesses’’ (internal quotation marks
omitted)), cert. denied, 335 Conn. 982, 242 A.3d 104
(2020). Accordingly, even if we were to assume that
the court erred in admitting the defendant’s July 19 and
20, 2017 statements into evidence, we conclude that any
such error was rendered harmless beyond a reasonable
doubt due to the overwhelming independent evidence
of the defendant’s guilt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Pursuant to Miranda v. Arizona, supra, 384 U.S. 444, prior to a custodial
interrogation a criminal suspect must ‘‘be warned that he has a right to
remain silent, that any statement he does make may be used as evidence
against him, and that he has a right to the presence of an attorney, either
retained or appointed.’’
  2
    We briefly set forth the timeline of events preceding the defendant’s
interview. The police received a tip that a possible suspect from the motor
vehicle incident lived at 188 Sigourney Street. The police followed up on
that tip, encountered the defendant and his father, and requested that the
defendant accompany them to the police station for questioning about the
incident. While the police were transporting the defendant and his father
to the Hartford Police Department, Detective Rykowski was obtaining an
arrest warrant for the defendant for the shooting and was unaware that the
defendant already was being transported to the station. Detective Rykowski
happened on the defendant and his father when they arrived at the station.
As a consequence, although the police initially brought the defendant to the
station to question him about the motor vehicle incident, they questioned
him first about the shooting.
   3
     The defendant’s father was present while the defendant was being
advised of his rights because, even though the defendant had turned eighteen
years old on July 18, 2017, Detective Rykowski thought it would be safer
to advise the defendant as a juvenile.
   4
     Detective Rykowski also told the defendant at the outset of the interview
that they had a ‘‘lot to talk about.’’ The defendant later acknowledged that
an officer had told him that there were a ‘‘couple things’’ that the police
wanted to discuss with him. Detective Rykowski confirmed this and men-
tioned that the shooting was one of those topics.
   5
     Westover’s appeal was decided in the same opinion as Miranda v. Ari-
zona, supra, 384 U.S. 436.
   6
     In addition to informing the defendant at the outset of the interview that
there were a few things that they wanted to discuss with him, the police
also reminded the defendant of this after they had finished questioning him
about the shooting. Specifically, the police told the defendant that ‘‘we’d
like to continue talking if you don’t mind’’ because ‘‘there’s a few other
things we want to talk to you quick about.’’
   7
     The defendant also cites Texas v. Cobb, 532 U.S. 162, 121 S. Ct. 1335,
149 L. Ed. 2d 321 (2001), without analysis, to support his claim that the
police were required to advise him of his Miranda rights prior to questioning
him about the motor vehicle incident. The defendant cites Cobb for the
proposition that Miranda rights, specifically as to counsel, are offense
specific. Cobb, however, examined the sixth amendment right to counsel
rather than the fifth amendment right to counsel. Id., 167. Accordingly, Cobb
is inapplicable.